DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 2/17/2022 has been considered and is included in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-10, 12-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Codi (https://todaysveterinarynurse.com/articles/managing-feline-chronic-kidney-disease/, January 2016) in view of Friesen et al. (US 9149062).
Regarding claim 1, Codi discloses a method for treating a feline with renal disease (Title of article refers to the treatment of felines with kidney disease), the method comprising orally administering pet food composition or pet food compositions to the feline at multiple intervals throughout the day (p. 4, lines 14-15, above Box 1, feeding several small meals (Several meaning more than two)).
Codi does not explicitly teach orally administering 5 grams to 70 grams per interval of the pet food composition or pet food compositions.
Friesen et al. teaches orally administering 5 grams to 70 grams per interval of the pet food composition or pet food compositions (Example 2: Feline Study includes tables in cols. 15 and 16 that include total amounts that when provided in multiple intervals, as suggested by Friesen et al., are within the range of 5 to 70 grams since it is noted that feeding is throughout the day, and not just a single feeding (col. 16, lines 15-17)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of pet food composition(s) orally administered in the method of Codi to be within the range of 5 grams to 70 grams per interval as taught by Friesen et al. in order to provide proper nutrition to the feline, i.e. food intake required to maintain ideal body condition while treating the disease (Friesen et al.: col. 16, lines 17-18).
Regarding claim 2, Codi as modified by Friesen et al. teaches (references to Codi) wherein the multiple intervals include at least three separate feedings (p. 4, lines 14-15, above Box 1, feeding several small meals (several meaning more than two)).
Regarding claim 4, Codi as modified by Friesen et al. teaches (references to Codi) wherein the administering increases total daily food consumption by the feline as compared to a comparative feeding, wherein the comparative feeding administers the pet food composition or one of the pet food compositions at an interval of once per day (p. 4, lines 14-15, above Box 1, multiple feedings helps patients reach their energy requirements and reduces nausea, the nausea which would reduce the amount consumed).
Regarding claim 5, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the pet food composition is a complete and nutritionally balanced pet food (col. 14, lines 12-14).
Regarding claim 6, Codi as modified by Friesen et al. teaches (references to Codi) wherein the pet food composition is administered to the feline at least daily (Energy Requirements and Calories section discusses the daily intake of the pet food composition). 
Regarding claim 7, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the administering includes a single pet food (col. 16, lines 15-22).
Regarding claim 8, Codi as modified by Friesen et al. teaches (references to Codi) wherein the administering includes at least two different pet foods (p. 4, Energy Requirements and Calories section, lines 1-3).
Regarding claim 9, Codi discloses a method of increasing daily food intake for a feline (p. 3, Nutritional Management section), the method comprising orally administering pet food composition or pet food compositions to the feline at multiple intervals throughout the day (p. 4, lines 14-15, above Box 1, feeding several small meals (several meaning more than two)), wherein the method increases total daily food consumption by the feline as comparted to a comparative feeding in which the pet food composition or one of the pet food compositions is administered once per day (p. 4, lines 14-15, above Box 1, multiple feedings “helps patients reach their energy requirements and reduces nausea”, the nausea which would reduce the amount consumed for a once per day feeding in comparison).
Codi does not explicitly teach orally administering 5 grams to 70 grams per interval of the pet food composition or pet food compositions.
Friesen et al. teaches orally administering 5 grams to 70 grams per interval of the pet food composition or pet food compositions (Example 2: Feline Study includes tables in cols. 15 and 16 that include amounts within the range of 5 to 70 grams since it is noted that feeding is throughout the day, and not just a single feeding (col. 16, lines 15-17)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of pet food composition(s) orally administered in the method of Codi to be within the range of 5 grams to 70 grams per interval as taught by Friesen et al. in order to provide proper nutrition to the feline, i.e. food intake required to maintain ideal body condition (Friesen et al.: col. 16, lines 17-18).
Regarding claim 10, Codi as modified by Friesen et al. teaches (references to Codi) wherein the multiple intervals include at least three separate feedings per day (p. 4, lines 14-15, above Box 1, feeding several small meals (several meaning more than two)).
Regarding claim 12, Codi as modified by Friesen et al. teaches wherein the pet food composition is a complete and nutritionally balanced pet food (Friesen et al.: col. 14, lines 12-14), and the pet food composition is administered to the feline at least daily (Codi: Energy Requirements and Calories section discusses the daily intake of the pet food composition).
Regarding claim 13, Codi as modified by Friesen et al. teaches (references to Codi) wherein the feline has renal disease, cancer, diabetes, hepatitis, anorexia, or a health condition that reduces appetite (Title).
Regarding claim 14, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the administering includes a single pet food (col. 16, lines 15-22).
Regarding claim 15, Codi as modified by Friesen et al. teaches (references to Codi) wherein the administering includes at least two different pet foods (p. 4, Energy Requirements and Calories section, lines 1-3).
Regarding claim 16, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the administering of pet food composition or pet food compositions comprises administering a dry pet food composition in each interval in an amount of 5 grams to 20 grams of the dry pet food composition per interval (feeding chart at the bottom of col. 15 shows, for example, 1/8 cup which is approximately 28 g per day, col 16, lines 15-17 states that the amounts are provided at least twice a day, which puts the interval amount within the claim range). 
Regarding claim 17, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the administering of pet food composition or pet food compositions comprises administering a wet pet food composition in each interval in an amount of 20 grams to 40 grams of the wet pet food composition per interval (co. 5, lines 15-17 disclose wet food can be the pet food composition, feeding charts at the bottom of col. 15 and top of col. 16 show tables that include ranges, that provided at 2 or more intervals a day include the range as claimed. For example, a cat weighing 6 lbs, would include a midpoint food amount that would have the interval amount within the claim range).
Regarding claim 20, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the complete and nutritionally balanced pet food is administered to the feline at least daily for at least for one month (Example 2, Feline study shows 30 days of prefeeding, followed by 6 month test feeding period).
Regarding claim 21, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the complete and nutritionally balanced pet food is administered to the feline at least daily for at least for six months (Example 2, Feline study shows 30 days of prefeeding, followed by 6 month test feeding period).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Codi (https://todaysveterinarynurse.com/articles/managing-feline-chronic-kidney-disease/, January 2016) in view of Friesen et al. (US 9149062) and further in view of Deng et al. (Effects of feeding frequency and dietary water content on voluntary physical activity in healthy adult cats, Published Mar 2014).
Regarding claim 3, Codi as modified by Friesen et al. does not explicitly disclose wherein the multiple intervals include at least four separate feedings.
Deng et al. teaches multiple intervals include at least four separate feedings (Experiment 1, four meals a day). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for treating a feline with renal disease of Codi modified by Friesen et al. with four separate feedings as taught by Deng et al. in order to provide an increase in total physical activity (Deng et al.: Experiment 1, lines 1-3).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Codi (https://todaysveterinarynurse.com/articles/managing-feline-chronic-kidney-disease/, January 2016) in view of Friesen et al. (US 9149062) and further in view of Primovic (https://www.petplace.com/article/cats/vet-qa-parent/vet-qa/best-low-magnesium-cat-food-vets-advice-on-best-low-magnesium-cat-food/#:~:text=The%20best%20low%20magnesium%20cat%20food%20is%20one%20that%20has,it%20available%20through%20the%20day., March 2015).
Regarding claim 18, Codi as modified by Friesen does not explicitly disclose wherein the pet food composition or pet food compositions comprise 0.08 wt.% to 0.25 wt.% of magnesium. 
Primovic teaches pet food composition or pet food compositions comprise 0.08 wt.% to 0.25 wt.% of magnesium (p. 2, second paragraph discloses magnesium levels less than 0.12%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnesium amount in the method of Codi modified by Friesen et al. in order to provide low amounts of magnesium in order to avoid any struvite crystals or stones (Primovic: p. 2, first paragraph).   
Regarding claim 19, Codi as modified by Friesen does not explicitly disclose wherein the pet food composition or pet food compositions comprise 0.1 wt.% to 0.15 wt.% of magnesium. 
Primovic teaches pet food composition or pet food compositions comprise 0.1 wt.% to 0.15 wt.% of magnesium (p. 2, second paragraph discloses magnesium levels less than 0.12%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnesium amount in the method of Codi modified by Friesen et al. in order to provide low amounts of magnesium in order to avoid any struvite crystals or stones (Primovic: p. 2, first paragraph).
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
With respect to independent claims 1 and 9, Applicant argued that Friesen provides no guidance whatsoever that would have led the skilled artisan without hindsight to identify such daily intakes. Further, applicant argued that the current application provides experimental data that establishes unexpected results of renal cats are more effectively fed using a series of small meals to increase food consumption. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine at least Codi with Friesen as proposed.   
The examiner respectfully disagrees. With respect to applicant’s first argument, Codi does not explicitly disclose administering 5-70 grams of pet food per interval, however, Codi does refer to daily energy requirements. Friesen teaches formulations that meet or exceed AAFCO nutrient recommendations. Friesen further teaches total amounts of grams administered with the information that the administration is to be performed multiple times a day. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided pet food composition in order to meet the daily energy requirements, which can be met through the formulations of Friesen since the formulations meet or exceed AAFCO nutrient recommendations, and to provide within the range claimed without any undue experimentation. Therefore, the prior art meets the limitation.       
With respect to applicant’s second argument, the experimental data provided in the specification was reviewed, however, evidence was found that suggests these results prior to the effective filing date of the claimed invention. Codi states explicitly in the Energy Requirements and Calories section of the document, that “Feeding several small meals daily helps patients reach their energy requirements and minimizes nausea”. Therefore, the experimental results are not unexpected, and the prior art teaches the claim limitations.   
Regarding applicant’s argument that the remaining dependent claims are patentable for the same reasons as claims 1 and 9, claims 2-8, 10, and 12-21 remain rejected for depending upon a rejected claim as set forth above.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643